DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 4 March 2021, which is in response to the Requirement for Restriction/Election filed 4 January 2021. In the response, the applicant elected without traverse claims 1-10. Claims 11-20 are withdrawn from consideration. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al., US 20040230619 A1 (hereinafter “Blanco”) in view of IWAKI et al., US 20100076939 A1 (hereinafter “Iwaki”).

Claim 1: Iwaki teaches a method of configuring a server set to process a workload of a data set according to a performance criterion, the method comprising: 
(Blanco, [0076] note multi-master replication topology in which master copies of the same information can exist on several servers or master servers, [Fig. 6a], [0081] note multi-master topology of FIG. 6a comprises four master servers M1, M2, M3 and M4 which maintain a read-write replica), and
a non-master subset of remaining servers as non-masters that are not permitted to update the data item, wherein the designation enables the server set to fulfill the performance criterion of the data set (Blanco, [0068] note a non-master server or slave server holds a read-only replica which is copied from a master server, [0081] note multi-master topology of FIG. 6a comprises… four slave servers C1, C2, C3 and C4 which maintain a read-only replica);
configure the at least two masters, respectively, to: receive a request to update the data item; update the data item according to the request; and propagate the update of the data item to at least one other server of the data set (Blanco, [0071] note replication is a process by which updates performed by a master server are propagated to all the replicas, [0077] note An external client can launch an update request to any master server of the multi-master topology, [0078] note The updates that are locally performed on a master server are then replicated to the other master servers, [0079] note A master server also replicates updates to several slave servers which maintain a read-only replica). 
Blanco does not explicitly teach configure the non-masters, respectively, to: receive a request to update the data item, and forward the request to another server that has been designated as a master of the data item. 
However, Iwaki teaches this (Iwaki, [Fig. 15], [0101] note FIG. 15 shows the data flow between the servers from the transmission of the update request from the client computer 100A (100) to the slave DB computer 130A to the reflection of the update with the request. Upon transmission of the request 1501 from the client computer 100A to the slave DB computer 130A, the request 1502 is transmitted from the slave DB computer 130A to the master DB computer 120 correspondingly. In the case where the request 1502 is the access request, the result 1503 is returned from the master DB computer 120 to the slave DB computer 130A. After that, the update log 1504 generated by the update request is transmitted from the master DB computer 120 to the slave DB computers 130A, 130B). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco with the master slave data flow of Iwaki according to known methods (i.e. receiving a request at a slave from a client, transmitting the request to a master and returning a result from the master). Motivation for doing so is that this provides a data base system of master-slave configuration in which the update result can be accessed also on the slave side with the access request immediately following the particular update (i.e. the data before the update is prevented from being accessed) (Iwaki, [0013]). 

Claim 5: Blanco and Iwaki teach the method of claim 4, wherein: partitioning the server set further comprises: 
partitioning the server set into server subsets; and configuring the at least two masters, respectively, further comprises: for respective server subsets, designating the master as a local transaction coordinator to update the data set as a local consensus of the server subset; and designating the master to coordinate with at least one other master as a distributed transaction coordinator to propagate the update as a distributed consensus of the server set (Blanco, [0078] note The updates that are locally performed on a master server are then replicated to the other master servers, [0077] note An external client can launch an update request to any master server of the multi-master topology, [0078] note The updates that are locally performed on a master server are then replicated to the other master servers, [0079] note A master server also replicates updates to several slave servers which maintain a read-only replica).

Claim 8: Blanco and Iwaki teach the method of claim 1, wherein: the data set further comprises a first data subset and a second data subset; and partitioning the data set further comprises: 
partitioning the server set into a first set of masters and non-masters for the first data subset; and partitioning the server set into a second set of masters and non-masters for the second data subset (Blanco, [Fig. 6a], [0080] note FIG. 6a shows an example of a directory server system having a multi-master topology. Such a directory server system comprises several master servers and slave servers. Each server of the multi-master topology stores a replica, [0081] note The multi-master topology of FIG. 6a comprises four master servers M1, M2, M3 and M4 which maintain a read-write replica and four slave servers C1, C2, C3 and C4 which maintain a read-only replica, [0082] note Each master server M1, M2, M3 or M4 can exchange updates with another master server, and can send replicate updates to slave servers C1, C2, C3 or C4 which are connected thereto). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blanco and Iwaki in further view of Brundidge et al., US 20190050216 A1 (hereinafter “Brundidge”). 

Claim 2: Blanco and Iwaki do not explicitly teach the method of claim 1, wherein: the performance criterion further comprises a consistency level selected from a consistency level set comprising: a strong consistency level, a bounded staleness consistency level, a session consistency level, a prefix consistency level, and an eventual consistency level; and partitioning the server set further comprises: verifying that accesses of the partitioned server set fulfill the consistency level for the data set.
(Brundidge, [0022] note FIG. 2 also includes analyzing 202 a plurality of sessions of the application on the computing device 100 servicing one or more users. The analysis is done for a plurality of active sessions of the application, i.e. sessions where users are working on the data within the session. In an example, an active session comprises of a master session and at least one of a follower session, [0023] note the method then includes creating 206 at least one of a plurality of consistency groups based on the updated data. The plurality of the consistency groups comprises of creating a master session and at least one of a follower session; i.e. session consistency). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco and Iwaki with the session consistency of Brunddidge according to known methods (i.e. creating a plurality of consistency groups based on updated data). Motivation for doing so is that this reduces data invalidity by allowing each session to possess a consistent view of the (Brundidge, [0042]). 

Claims 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco and Iwaki in further view of GUPTE et al., US 20200117748 A1 (hereinafter “Gupte”). 

Claim 3: Blanco and Iwaki do not explicitly teach the method of claim 1, wherein: the performance criterion further comprises a latency threshold for propagation of updates to the data set; and  partitioning the server set further comprises: verifying that updates of the partitioned server set are completed within the latency threshold.
However, Gupte teaches this (Gupte, [0019] note [0018] note a delay or black-out period of time regarding DB access may be experienced upon failure and changing over from one DB to the other. For example, a certain finite amount of time may be needed/incurred to actually detect or sense the failure, and then initiate the changeover, [0024] note The FIG. 2 active/active mode of operations provides several advantages. As examples, a delay or black-out period of time regarding DB access may be lessened (in comparison to the FIG. 1 active/passive arrangement)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco and Iwaki with the delay period of Gupte according to known methods (i.e. changing over from one DB to another based on a delay period). Motivation for doing so is that with two server arrangements normally handling requests, such requests may be handled more expeditiously (Gupte, [0024]).

Claim 4: Blanco and Iwaki do not explicitly teach the method of claim 1, wherein partitioning the server set to fulfill the performance criterion further comprises: for a task of the workload, identify a set of paths through the server set by which the task is performed; among the set of paths, identify a worst-performing path; and verify that the worst-performing path fulfills the performance criterion.
However, Gupte teaches this (Gupte, [0017] note the load balancer 142' may be said to be operating as a load director. In the event of any type of incapacitating failure (e.g., hard disk drive (HDD) failure; loss of path; power failure; etc.) negatively affecting the west-region server arrangement's ability to provide database services with respect to the second DB 131', the west-region server arrangement is automatically changed from an active mode to a passive mode, while the east-region server arrangement is automatically changed from a passive mode to an active mode, [0030] note traffic/delay across a network providing paths 144 and 146, and directing an incoming request to a region having less traffic/delay relative to the other region(s)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco and Iwaki with the load balancer of Gupte according to known methods (i.e. using a load balancer to identify a loss of path). Motivation for doing  (Gupte, [0024]).

Claim 6: Blanco and Iwaki do not explicitly teach the method of claim 1, wherein: the server set is distributed over a set of at least two geographic regions; and partitioning the server set further comprises: designating at least one server in each region as a master.
However, Gupte teaches this (Gupte, [Fig. 1], [0014] note One example multi-regional DB arrangement 100 is as illustrated in FIG. 1. More particularly, illustrated within an overall region 110 (e.g., global; continent; country; state; city; county; district; neighborhood; etc.) are an east region 120 and a west region 130. Implemented within the east region 120 is an east-region server arrangement including an east or first DB 121' (e.g., Master Database 1'), [0015] note Similarly, implemented within the west region 130 is a west-region server arrangement including a west or second DB 131' (e.g., Master Database 2')). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco and Iwaki with the regional master databases of Gupte according to known methods (i.e. assigning master databases to separate regions). Motivation for doing so is that this provides improvements enabling synching of data from one regional server arrangement to another and vice versa, without replicating (copying) a same write data redundantly back into the DB which had originally written such data (Gupte, [0013]).

Claim 7: Blanco and Iwaki do not explicitly teach the method of claim 1, wherein:  the server set is distributed over a set of at least two geographic regions; and partitioning the server set further comprises: identifying a geographic location as a source of requests to update the data set; and designating a server of the server set that is proximate to the geographic location as a master.
(Gupte, [Fig. 1], [0014] note One example multi-regional DB arrangement 100 is as illustrated in FIG. 1. More particularly, illustrated within an overall region 110 (e.g., global; continent; country; state; city; county; district; neighborhood; etc.) are an east region 120 and a west region 130. Implemented within the east region 120 is an east-region server arrangement including an east or first DB 121' (e.g., Master Database 1'), [0015] note Similarly, implemented within the west region 130 is a west-region server arrangement including a west or second DB 131' (e.g., Master Database 2')). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco and Iwaki with the regional master databases of Gupte according to known methods (i.e. assigning master databases to separate regions). Motivation for doing so is that this provides improvements enabling synching of data from one regional server arrangement to another and vice versa, without replicating (copying) a same write data redundantly back into the DB which had originally written such data (Gupte, [0013]).

Claim 9: Blanco and Iwaki do not explicitly teach the method of claim 1, further comprising: monitoring a performance metric of the server set; and responsive to determining that the performance metric of the server set jeopardizes the performance criterion: repartitioning the server set to fulfill the performance criterion; and notifying the servers of the server set about the designations of the repartitioning.
However, Gupte teaches this (Gupte, [0017] note the load balancer 142' may be said to be operating as a load director. In the event of any type of incapacitating failure (e.g., hard disk drive (HDD) failure; loss of path; power failure; etc.) negatively affecting the west-region server arrangement's ability to provide database services with respect to the second DB 131', the west-region server arrangement is automatically changed from an active mode to a passive mode, while the east-region server arrangement is automatically changed from a passive mode to an active mode, [0030] note traffic/delay across a network providing paths 144 and 146, and directing an incoming request to a region having less traffic/delay relative to the other region(s)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco and Iwaki with the load balancer of Gupte according to known methods (i.e. using a load balancer to identify a loss of path). Motivation for doing so is that with two server arrangements normally handling requests, such requests may be handled more expeditiously (Gupte, [0024]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blanco and Iwaki in further view of Souder et al., US 5806074 A (hereinafter “Souder”).

Claim 10: Blanco and Iwaki do not explicitly teach the method of claim 1, wherein: the partitioning further comprises: identifying, among the at least two masters, a conflict resolution master of data version conflicts involving at least two updates to the data set; and configuring respective servers as a master further comprises: configuring the conflict resolution master to resolve data version conflicts by: identifying a data version conflict resolution outcome of the data version conflict, and propagating the data version conflict resolution outcome to other masters of the data set; and configuring the other masters of the data set to notify the conflict resolution master of data version conflicts of the data set.
However, Souder teaches this (Souder, [Fig. 3] note Master Site A and Master Site B, [Fig. 6], [Col. 12 Lines 66-67]-[Col. 13 Lines 1-7] note In the example shown in FIG. 6, changes made at site A are given priority over conflicting changes at site B… These types of ordering conflicts can be avoided when using priority groups if it is required that the flow of ownership be ordered, as it is in the work flow model, [Fig. 4], [Fig. 5], [Col. 10 Lines 7-15] note The conflict resolution routines are applied one by one in priority order until the conflict is resolved (Block 420 in FIG. 4 and Block 516 in FIG. 5). The conflict is resolved when one of the conflict resolution routines can determine the appropriate new values for the column group (Path 426). When the update conflict is resolved for the column group, the current values of the column grouped at the receiving site are updated with the newly determined values (blocks 428 and 526)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the multi-master database of Blanco and Iwaki with conflict resolution routines of Souder according to known methods (i.e. resolving data conflicts for multiple master sites using a set of conflict resolution routines). Motivation for doing so is that is an advantage that configurable conflict resolution allows complete flexibility of conflict resolution specification (Souder, [Col. 5 Lines 17-19]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165